DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2,6-7,9-11,14-15,18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsuno et al (US Patent No. 8274586).


  	With respect to claim 1, Katsuno et al discloses first to sixth pixels (first to second columns from left,Fig.12 ) comprising first to sixth microlenses (Fig.12), respectively, wherein: the first, third, and fifth pixels are arranged in a first column (first being at the bottom left corner,Fig.12); the second, fourth, and sixth pixels are arranged in a second column (the column in the middle,Fig.12) adjacent to the first column; and in a plan view (Fig.12), a first gap between the third, fourth, fifth, and sixth microlenses is smaller than a second gap between the first, second, third, and fourth microlenses (Fig.12). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claims 2, Katsuno et al discloses  wherein the fifth microlens has a different shape than one or more microlenses of the first to fourth microlenses (Fig.12) and the sixth microlens (Fig.12).

With respect to claim 6, Katsuno et al discloses wherein the first and second pixels are in a same row (Fig.12), the third and fourth pixels are in a same row (fig.12), and the fifth and sixth pixels are in a same row (Fig.12).

 	With respect to claim 7, Katsuno et al does not explicitly disclose wherein a first side of the third microlens contacts a side of the first microlens, and wherein a second side of the third microlens contacts a first side of the fourth microlens.

With respect to claim 9, Katsuno et al discloses wherein the first gap has a different shape than the second gap (Fg.12).

 	With respect to claim 10, Katsuno e t al a signal processing circuit (Fig.12-13); and an imaging device comprising: first to sixth pixels (Fig.12) comprising first to sixth microlenses (the 2 colums from left,Fig.12), respectively, wherein: the first (the bottom left 210, Fig.12), third, and fifth (right above the first pixel in the left most column,Fig.12) pixels are arranged in a first column (Fig.12); the second, fourth, and sixth pixels are arranged in a second column (next to the first column from bottom to top,Fig.12) adjacent to the first column (Fig.12); and in a plan view (Fig.12), a first gap between the third, fourth, fifth, and sixth microlenses (Fig.12) is smaller than a second gap between the first, second, third, and fourth microlenses (Fig.12). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 11, Katsuno et al discloses, wherein the fifth microlens has a different shape than one or more microlenses of the first to fourth microlenses (Fig.12) and the sixth microlens (Fig.12).

 	With respect to claim 14, the arts cited above do not explicitly disclose wherein a distance between the fourth microlens and the fifth microlens is greater than a distance between the second microlens and the third microlens. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 15, Katsuno et al discloses wherein the first and second pixels are in a same row (Fig.12), the third and fourth pixels are in a same row (Fig.12), and the fifth and sixth pixels are in a same row (Fig.12).

 	With respect to claim 18, Katsuno et al discloses wherein the first gap has a different shape than the second gap (Fg.12).


Claims 3-4,12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsuno et al (US Patent No. 8274586), in view of Boettiger et al (US Pub No. 20060023312). 

 	With respect to claim 3, Katsuno et al does not explicitly disclose wherein the fifth microlens has a substantially round shape. On the other hand, Boettiger et al discloses that microlenses have a round shape (311 or 312,Fig.7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katsuno et al according to the teachings of Boettinger et al discloses such that micorlenses have a round shape, because it is a common shape in the industry

 	With respect to claim 4, Katsuno et al does not explicitly disclose wherein the one or more microlenses of the first to fourth microlenses and the sixth microlens have rounded corners. On the other hand, Boettiger et al discloses that microlenses have a round shape (311 or 312,Fig.7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katsuno et al according to the teachings of Boettinger et al  discloses such that one or more microlenses of the first to fourth microlenses and the sixth microlens have rounded corners a round shape, because it is a common shape in the industry.

 	With respect to claim 12, Katsuno et al does not explicitly disclose wherein the fifth microlens has a substantially round shape. On the other hand, Boettiger et al discloses that microlenses have a round shape (311 or 312,Fig.7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katsuno et al according to the teachings of Boettinger et al discloses such that micorlenses have a round shape, because it is a common shape in the industry

 	With respect to claim 13, Katsuno et al does not explicitly disclose wherein the one or more microlenses have rounded corners. On the other hand, Boettiger et al discloses that microlenses have a round shape (311 or 312,Fig.7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katsuno et al according to the teachings of Boettinger et al discloses such that micorlenses have a round shape, because it is a common shape in the industry.

 	 
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsuno et al (US Patent No. 8274586), in view of Oda (US Pub No. 20050205956).

 	With respect to claim 5, Katsuno et al does not explicitly disclose  wherein a distance between the fourth microlens and the fifth microlens is greater than a distance between the second microlens and the third microlens. On the other hand, Oda discloses a distance between the fourth microlens (the second circle from the bottom in the second column from left,12, Fig.1) and the fifth microlens (the third lens from the first column on the left, 12,Fig.1) is greater than a distance between the second microlens (the bottom circle from the bottom in the second column from the left,Fig.1) and the third microlens (the second from bottom in the first column,Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above according to the teachings of Oda such that lenses are circular shape with varying sizes, therefore, a distance between the fourth microlens and the fifth microlens is greater than a distance between the second microlens and the third microlens. in order to collect light according to predetermined pattern.

 	



 	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10297628. Although the claims at issue are not identical, they are not patentably distinct from each other because they are variations of the previous patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895